Citation Nr: 1314069	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-47 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a debt in the amount of $2,104.82 due to overpayment of VA compensation during incarceration for felony conviction is valid.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1986 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  No hearing was requested.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran also has a Virtual VA paperless claims file (a highly secured electronic storage system).  The paperless file includes a copy of a January 2008 demand letter from the VA Debt Management Center, which is not in the paper claims file.  However, it clear that the Veteran received and was aware of this letter, and that this letter was considered by the agency of original jurisdiction (AOJ).  All other pertinent documents in the virtual file are also associated with the paper claims file.  

The Veteran indicated in statements dated in November 2010 and March 2011 that he wanted the "appeal" on the evaluation of his service-connected hemorrhoids (as well as validity of the debt) to be remanded or adjudicated by the Board.  He subsequently submitted evidence concerning the current severity of this disability.  As explained below, however, the increased rating issue is not in appellate status.

The issue of entitlement to a compensable rating for hemorrhoids was first denied in an August 2009 rating decision.  The Veteran initiated an appeal through a timely notice of disagreement.  The RO issued a Statement of the Case in November 2009 that addressed the validity of the debt and entitlement to a compensable rating for hemorrhoids.  Thereafter, the Veteran specifically limited his substantive appeal to the issue of validity of the debt.  See December 2009 VA Form 9.  No communication was received from the Veteran or his representative that may be considered a substantive appeal within one year after the initial rating decision, or 60 days after the Statement of the Case.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2012).  Further, there is no indication of record that the Veteran was led to believe by VA that the issue of a compensable rating for hemorrhoids was on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).  Indeed, the Board notes that the Veteran's representative did not submit arguments on appeal (including the February 2010 arguments in lieu of a VA Form 646) concerning hemorrhoids.  

Given the above, the issue of entitlement to a compensable evaluation for hemorrhoids is not on appeal and is not currently under the Board's jurisdiction.  However, a new claim for such issue has been raised by the record.  As the new claim has not yet been adjudicated by the RO, it is referred back to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In relevant part, any person entitled to VA compensation who is incarcerated in excess of 60 days for conviction of a felony committed after October 7, 1980, shall not be paid such compensation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends.  A veteran with a combined evaluation of less than 20 percent for service-connected disability shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(a),(c),(d).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

Here, the Veteran had a combined 10 percent disability evaluation.  The AOJ determined that his VA compensation benefits must be reduced to half of the 10 percent rate effective September 23, 1997, and effective July 30, 2007, and that the initial amount of overpayment or debt was $2,104.82.  See January 2008 letter from the RO, and January 2008 letter from the VA Debt Management Center.  

The Veteran contends that the amount of the debt or overpayment is invalid because he was incarcerated starting on May 27, 2007, and not on September 23, 1997.

The Board first notes that the heightened procedural requirements concerning reduction of compensation have been met in this case.  Specifically, the Veteran was notified of his rights under 38 C.F.R. §§ 3.103(b)(2) and 3.665 in an October 2007 letter, he did not respond to that notification or request a hearing, and more than 60 days elapsed before the final determination in January 2008.  

Further, it is clear from the evidence of record that the AOJ did not include the entire period from September 23, 1997, forward in calculating the amount of overpayment.  Rather, the January 2008 letter from the RO explaining the basis of the adjustment indicates that amounts were to be withheld due to incarceration for the period from September 23, 1997, through November 15, 2000, when the Veteran was released from an initial period of incarceration.  Amounts were again to be withheld beginning July 30, 2007, due to a second period of incarceration.  

Information obtained from the Florida Department of Corrections, after initial notification of current incarceration from the Social Security Administration (SSA), shows that the Veteran had two periods of incarceration due to felony offenses.  Specifically, he was incarcerated and in custody from August 29, 1997, to November 15, 2000; and then again from June 1, 2007, forward.  The Veteran reported in June 2010 that he was released from custody on the current charges on May 27, 2010.  There is no indication that either conviction was overturned.

Nevertheless, a remand is necessary in this case.  Specifically, the Board is unable to determine how the exact amount of the initial debt was calculated based on the evidence of record.  Further, it is unclear whether the beginning date for adjusted payments for the first period of incarceration in 1997 was properly calculated.  In this regard, the current evidence of record indicates that the Veteran was incarcerated on August 29, 1997, and the amount of entitled payments was reduced effective as of September 23, 1997, which is less than 30 days later.  As such, a remand is necessary for a full accounting of the overpayment created and amounts withheld.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide a full accounting of the amount of overpayment, including (a) the monthly adjustments for the Veteran's two periods of incarceration after felony conviction (from 1997 to 2000 and from 2007 forward), and (b) the start and end dates for each period of incarceration based on applicable laws.

2.  Readjudicate the issue of the validity of the debt in the amount of $2,104.82 due to incarceration based on all evidence of record.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Allow an appropriate time for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      
      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

